Case 6:21-cv-00051-ADA Document 24-1
                                20-1 Filed 07/06/21
                                           06/01/21 Page 1 of 5




                      EXHIBIT A
         Case 6:21-cv-00051-ADA Document 24-1
                                         20-1 Filed 07/06/21
                                                    06/01/21 Page 2 of 5




                           PROPOSED SCHEDULING ORDER



  Deadline                                Action Item
                                          Plaintiff serves preliminary 1 infringement
                                          contentions in the form of a chart setting forth
                                          where in the accused product(s) each element of
                                          the asserted claim(s) are found. Plaintiff shall
                                          also identify the earliest priority date (i.e. the
  5/04/2021                               earliest date of invention) for each asserted claim
                                          and produce: (1) all documents evidencing
                                          conception and reduction to practice for each
                                          claimed invention, and
                                           (2) a copy of the file history for each patent in
                                          suit.
  5/11/2021                               Case Management Conference

  6/01/2021                               Parties shall submit an agreed Scheduling Order.
                                          Defendant serves preliminary invalidity
                                          contentions in the form of:
                                           (1) a chart setting forth where in the prior art
                                          references each element of the asserted claim(s)
                                          are found,
                                           (2) an identification of any limitations the
                                          Defendant contends are indefinite or lack written
  6/29/2021
                                          description under section 112, and
                                           (3) an identification of any claims the Defendant
                                          contends are directed to ineligible subject matter
                                          under section 101.
                                          Defendant shall also produce:
                                           (1) all prior art referenced in the invalidity
                                          contentions, and


1 The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts to
prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such material.
Any amendment to add patent claims requires leave of court so that the Court can address any
scheduling issues.




                                                                                                     2
    Case 6:21-cv-00051-ADA Document 24-1
                                    20-1 Filed 07/06/21
                                               06/01/21 Page 3 of 5




                               (2) technical documents, including software
                             where applicable, sufficient to show the operation
                             of the accused product(s)
                             Defendant may optionally produce summary,
                             annual sales information for the accused
                             product(s) for the two years preceding the filing
                             of the Complaint, unless the parties agree to
                             some other timeframe.
7/6/2021                     Parties exchange claim terms for construction
7/13/2021                    Parties exchange proposed claim constructions
                             Parties disclose extrinsic evidence.
                               The parties shall disclose any extrinsic
                             evidence, including the identity of any expert
                             witness they may rely upon with respect to claim
                             construction or indefiniteness.
                               With respect to any expert identified, the
                             parties shall also provide a summary of the
                             witness’s expected testimony including the
                             opinions to be expressed and a general
7/16/2021
                             description of the basis and reasons therefore. A
                             failure to summarize the potential expert
                             testimony in a good faith, informative fashion
                             may result in the exclusion of the proffered
                             testimony.
                               With respect to items of extrinsic evidence, the
                             parties shall identify each such item by
                             production number or produce a copy of any such
                             item if not previously produced.
                             Deadline to meet and confer to narrow terms in
7/19/2021                    dispute and exchange revised list of
                             terms/constructions
                             Plaintiff files Opening claim construction
7/23/2021                    brief, including any arguments that any claim
                             terms are indefinite.
                             Defendant files Responsive claim construction
8/6/2021
                             brief
8/20/2021                    Plaintiff files Reply claim construction brief
                             Defendant files a Sur-Reply claim construction
9/3/2021
                             brief




                                                                             3
    Case 6:21-cv-00051-ADA Document 24-1
                                    20-1 Filed 07/06/21
                                               06/01/21 Page 4 of 5




                             Parties submit Joint Claim Construction
                             Statement, and consolidated briefing collated by
                             opening, response, and reply in Microsoft Word
9/8/2021
                             format. Absent agreement of the parties, the
                             Plaintiff shall be responsible for the timely
                             submission of this and other Joint filings.
                             Parties submit optional technical tutorials to the
9/13/2021
                             Court and technical adviser (if appointed).

9/20/2021                    Markman Hearing

                             Fact discovery opens;
9/21/2021                    Deadline to serve Initial Disclosures per Rule
                             26(a).
11/1/2021                    Deadline to add parties.
                             Deadline to serve Final Infringement and
                             Invalidity Contentions. After this date, leave of
                             Court is required for any amendment to
11/15/2021                   Infringement or Invalidity contentions. This
                             deadline does not relieve the Parties of their
                             obligation to seasonably amend if new
                             information is identified after initial contentions.
                             Deadline to amend pleadings. A motion is not
11/30/2021                   required unless the amendment adds patents or
                             claims.
                             Deadline for first of two meet and confers to
                             discuss significantly narrowing the number of
                             claims asserted and prior art references at issue.
11/11/2021
                             Unless the parties agree to the narrowing, they
                             are ordered to contact the Court's Law Clerk to
                             resolve the disputed issues.
1/17/2022                    Close of Fact Discovery.
1/24/2022                    Opening Expert Reports.
2/21/2022                    Rebuttal Expert Reports.
3/14/2022                    Close of Expert Discovery.
                             Deadline for second of two meet and confers to
                             discuss narrowing the number of claims asserted
                             and prior art references at issue to triable limits.
                             To the extent it helps the parties determine these
3/21/2022
                             limits, the parties are encouraged to contact the
                             Court's Law Clerk for an estimate of the amount
                             of trial time anticipated per side.
                             The parties shall file a Joint Report within 5



                                                                               4
    Case 6:21-cv-00051-ADA Document 24-1
                                    20-1 Filed 07/06/21
                                               06/01/21 Page 5 of 5




                             business days regarding the result of the meet
                             and confer.

                             Dispositive motion deadline and Daubert motion
3/28/2022
                             deadline.
                             Serve Pretrial Disclosures (jury instructions,
4/11/2022                    exhibits lists, witness lists, discovery and
                             deposition designations).
                             Serve objections to pretrial disclosures/rebuttal
4/25/2022
                             disclosures.
                             Serve objections to rebuttal disclosures;
5/2/2022
                             File motions in limine.
                             File Joint Pretrial Order and Pretrial
                             Submissions (jury instructions, exhibits lists,
5/9/2022                     witness lists, discovery and deposition
                             designations);
                             File oppositions to motions in limine.
                             File Notice of Request for Daily Transcript or
                             Real Time Reporting. If a daily transcript or real
                             time reporting of court proceedings is requested
                             for trial, the party or parties making the request
5/16/2022                    shall file a notice with the Court and email the
                             Court reporter, Kristie Davis at
                             kmdaviscsr@yahoo.com.
                             Deadline to meet and confer regarding remaining
                             objections and disputes on motions in limine.

                             File joint notice identifying remaining objections
5/27/2022                    to pretrial disclosures and disputes on motions in
                             limine.


                             Final Pretrial Conference. The Court expects to
5/30/2022                    set the Pretrial Conference within 2-4 weeks of
                             the trial date.



                             Jury Selection/Trial. The Court expects to set
6/20/2022                    this date at the conclusion of the Markman
                             Hearing.




                                                                               5
